



Exhibit 10.1




ADIENT PLC
PERFORMANCE UNIT AWARD


Grant - Terms for Performance Units


Participant Name:
 
Grant Date:
 
Number of Performance Units:
 
Performance Period:
 
Performance Goals:
 
Units Settled in Cash (check box if applies):
¨
Dividend Equivalents Settled in Cash (check box if applies):
¨



Adient plc has adopted the 2016 Omnibus Incentive Plan to permit awards of
performance units to be made to certain key employees of the Company or any
Affiliate. The Company desires to provide incentives and potential rewards for
future performance by the employee by providing the Participant with a means to
acquire or to increase his or her proprietary interest in the Company's success.


Definitions. Capitalized terms used in this Award have the following meanings:


(a)
“Award” means this grant of Performance Units.

(b)
“Award Notice” means an Award notification (if any) delivered to the Participant
in connection with this Award.

(c)
“Company” means Adient plc or any successor thereto.

(d)
“Inimical Conduct” means any of the following as determined by the Administrator
in its sole discretion: (i) any act or omission that is inimical to the best
interests of the Company or any Affiliate as determined by the Administrator,
(ii) violation of any employment, non-compete, confidentiality or other
agreement in effect with the Company or any Affiliate, or the Company’s or an
Affiliate’s code of ethics, as then in effect, (iii) conduct rising to the level
of gross negligence or willful misconduct in the course of employment with the
Company or an Affiliate, (iv) commission of an act of dishonesty or disloyalty
involving the Company or an Affiliate, or taking any action which damages or
negatively reflects on the reputation of the Company or an Affiliate, (v)
failure to comply with applicable laws relating to trade secrets, confidential
information or unfair competition or a violation of any other federal, state or
local law in connection with the Participant’s employment or service, or (vi)
breach of any fiduciary duty to the Company or an Affiliate.

(e)
“Participant” means the individual selected to receive this Award.

(f)
“Performance Unit” or “Unit” means the right to receive a payment, in cash or
Shares, equal to the Fair Market Value of one Share, to the extent the
Performance Goals specified above, or in any Award Notice or Summary of Terms
and Conditions delivered to the Participant, are achieved.

(g)
“Plan” means the Adient plc 2016 Omnibus Incentive Plan, as may be amended from
time to time.

(h)
“Retirement” means a termination of employment from the Company and its
Affiliates on or after age 60, other than a termination by the Company or an
Affiliate for Cause.



(i)
“Share” means an ordinary share of the Company.



Other capitalized terms used in this Award have the meanings given in the Plan.






--------------------------------------------------------------------------------





Exhibit 10.1


The parties agree as follows:


1.Grant of Award. The Company hereby grants to the Participant an award of
Performance Units on the date and with respect to the number of Units specified
above or in any Award Notice. The Award is subject to the terms and conditions
set forth herein and in the Plan, a copy of which has been delivered to the
Participant, and which is made a part of this Award. [In addition, for purposes
of qualifying the Award as performance-based compensation under Section 162(m)
of the Code, the Award is contingent on shareholder approval of the material
terms of the performance goals under the Plan].


2.Units Earned. At the end of the performance period indicated above or in any
Award Notice, the Participant shall earn the number of Units indicated above or
in any Award Notice to the extent the Performance Goals set forth above or in
any Award Notice or Summary of Terms and Conditions delivered to the
Participant.


3.Dividend Equivalent Units. Any cash dividends or other distributions paid or
delivered with respect to the Shares for which the record date occurs on or
before the settlement of the Performance Units under Section 4 below will result
in a credit to a bookkeeping account for the benefit of the Participant. The
credit will be equal to the dividends or other distributions that would have
been paid with respect to the Shares subject to the Performance Units had such
Shares been outstanding. The account will be converted into and settled in
additional Shares issued under the Plan at the same time as the Performance
Units are settled under Section 4 below unless it is indicated above or in any
Award Notice that the account will be paid to the Participant in cash at such
time. Such account will be subject to the same terms and conditions (including
Performance Goals and risk of forfeiture) as the Performance Units to which the
dividends or other distributions relate.


4.Settlement of Units. Subject to any applicable deferral election under the
Adient US LLC Executive Deferred Compensation Plan (or any successor plan) and
to Section 7 below, the Units that have been earned at the end of the
performance period shall be settled by payment of one Share per whole Unit
unless it is indicated above or in any Award Notice that the Units will be
settled through payment of cash, in which case the Units that have been earned
will be settled through payment of cash equal to the Fair Market Value of one
Share per whole Unit, in each case within 90 days following the end of the
performance period and upon payment in full of all taxes due with respect to
such Units. Notwithstanding the foregoing, if this Award provides that the Units
will be settled in cash, but the Company has satisfied all registration,
qualification or other legal requirements necessary to permit the settlement of
the Units in Shares in the Participant’s jurisdiction without adverse legal,
tax, financial or accounting consequences to the Company or its Affiliates, then
the Units will instead be settled in Shares and the Participant will have no
right to receive cash.


5.Alienation of Award. The Participant (or beneficiary) shall not have any right
to assign, transfer, sell, pledge or otherwise encumber this Award.


6.No Voting Rights. The Participant shall not have any voting rights with
respect to the number of Shares underlying the Units until such Shares have been
earned and issued.


7.Termination of Employment - Risk of Forfeiture.


a.
Retirement. If, prior to the settlement of the Units, the Participant’s
employment with the Company and its Affiliates terminates after the first
anniversary of the Grant Date due to Retirement, then all of the Participant’s
Performance Share Units will continue to vest and otherwise be subject to the
terms and conditions of this Agreement as if the Participant’s employment had
not terminated. If the Participant, after his or her Retirement, engages in
Inimical Conduct, obtains Full-Time Employment, or acts as an employee (whether
full-time or otherwise), consultant or member of a board of a Competitor, as
determined by the Administrator, then any Units that have not yet vested or been
settled shall automatically be forfeited as of the



- 2 -

--------------------------------------------------------------------------------





Exhibit 10.1


date of the Administrator’s determination. The Participant shall provide such
information or documentation as the Administrator reasonably determines is
necessary to confirm whether the Participant has engaged in any prohibited
activity as described in the preceding sentence. For purposes hereof:
 
i.
 
“Competing Product or Service” means any product or service that is sold in
competition with, or, as of the date of the Participant’s Retirement, is being
developed and that will compete with, a product or service developed,
manufactured, or sold by the Company or an Affiliate. For purposes of this
Section 7, Competing Products or Services as to the Participant are limited to
products and/or services with respect to which the Participant participated in
the development, planning, testing, sale, marketing or evaluation on behalf of
the Company or any Affiliate during any part of the Participant’s employment
with the Company or an Affiliate, or after the termination of the Participant’s
employment, during any part of the 24 months preceding the termination of the
Participant’s employment with the Company and its Affiliates, or for which the
Participant supervised one or more Company or Affiliate employees, units,
divisions or departments in doing so.
 
 
 
 
 
ii.
 
“Competitor” means an individual, business or any other entity or enterprise
engaged or having publicly announced its intent to engage in the sale or
marketing of any Competing Product or Service.
 
 
 
 
 
iii.
 
“Full-Time Employment” means working 35 or more hours per week.



b.
Death or Disability. If, prior to the settlement of the Units, the Participant’s
employment with the Company and its Affiliates terminates due to death or
Disability, in each case at a time when the Participant’s employment could not
have been terminated for Cause, then the Participant shall be eligible to earn a
number of Units at the end of the performance period based on actual performance
but prorated based on the number of days of employment during the performance
period.



c.
Other Termination. If the Participant’s employment terminates for any reason not
described above prior to the settlement of the Units, then this Award shall
automatically be forfeited in its entirety immediately upon such termination of
employment. The Company may suspend payment or delivery of Shares (without
liability for interest thereon) pending the Committee’s determination of whether
the Participant’s employment was or should have been terminated for Cause or
whether the Participant has engaged in Inimical Conduct.



8.Withholding. The Participant agrees to remit to the Company any foreign, U.S.
federal, state and/or local taxes (including the Participant’s FICA obligation)
required by law to be withheld with respect to the Units or the issuance of
Shares under this Award. Unless the Company otherwise determines, the Company
will satisfy any withholding obligations in connection with this Award by
withholding from cash or Shares otherwise payable or issuable under this Award
in the amount needed to satisfy any withholding obligations; provided that, in
the case of Shares, the amount withheld may not exceed the Participant’s minimum
statutory tax withholding obligations associated with the transaction to the
extent needed for the Company and its Affiliates to avoid an accounting charge
until Accounting Standards Update 2016-09 applies to the Company, after which
time the amount withheld may not exceed the total maximum statutory tax rates
associated with the transaction. Alternatively, the Company may require the
Participant to pay to the Company, in cash, promptly on demand, amounts
sufficient to satisfy such tax obligations or make other arrangements
satisfactory to the Company regarding the payment to the Company of the
aggregate amount of any such tax obligations, or the Company may withhold from
cash or other property payable or issuable to the Participant or from Shares no
longer subject to restrictions in the amount needed to satisfy any withholding
obligations.


9.No Claim for Forfeiture. Neither the Award nor any benefit accruing to the
Participant from the Award will be considered to be part of the Participant’s
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end-of-


- 3 -

--------------------------------------------------------------------------------





Exhibit 10.1


service payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments. Notwithstanding anything to the contrary in this
Award, in no event may the Award or any benefit accruing to the Participant from
the Award be considered as compensation for, or relating in any way to, past
services for the Company or any Affiliate, nor shall the Participant have at any
time a legally binding right to compensation under this Award unless and until
the Committee approves, in its discretion, the number of Units earned at the
completion of the performance period. In consideration of the Award, no claim or
entitlement to compensation or damages shall arise from forfeiture of the Award
resulting from termination of the Participant’s employment by the Company or any
Affiliate (for any reason whatsoever and whether or not in breach of local labor
laws) and the Participant irrevocably releases the Company and its Affiliates
from any such claim that may arise. If, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
accepting the grant, the Participant shall have been deemed irrevocably to have
waived any entitlement to pursue such claim.


10.Electronic Delivery. The Company or its Affiliates may, in its or their sole
discretion, decide to deliver any documents related to current or future
participation in the Plan or related to this Award by electronic means. The
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company. The Participant hereby agrees that all on-line acknowledgements shall
have the same force and effect as a written signature.


11.Securities Compliance. The Company may place a legend or legends upon the
certificates for Shares issued under the Plan and may issue “stop transfer”
instructions to its transfer agent in respect of such Shares as it determines to
be necessary or appropriate to (a) prevent a violation of, or to obtain an
exemption from, the registration requirements of the Securities Act of 1933, as
amended, applicable state securities laws or other legal requirements, or (b)
implement the provisions of the Plan, this Award or any other agreement between
the Company and the Participant with respect to such Shares.


12.Successors. All obligations of the Company under this Award shall be binding
on any successor to the Company. The terms of this Award and the Plan shall be
binding upon and inure to the benefit of the Participant and his or her heirs,
executors, administrators or legal representatives.


13.Legal Compliance. The granting of this Award and the issuance of Shares under
this Award shall be subject to all applicable laws, rules, and regulations and
to such approvals by any governmental agencies or national securities exchanges
as may be required.


14.Governing Law; Arbitration. This Award and the rights and obligations
hereunder shall be governed by and construed in accordance with, except to the
extent preempted by other applicable laws (a) with respect to the corporate law
requirements applicable to the Company, the validity and authorization of the
issuance of Shares under the Plan and similar matters, the internal laws of
Ireland (without reference to conflict of law principles thereof) and (b) with
respect to all other matters relating to the Plan and Awards, the internal laws
of the State of New York (without reference to conflict of law principles
thereof). Arbitration will be conducted, to the extent applicable, per the
provisions in the Plan.


15.Data Privacy and Sharing. As a condition of the granting of the Award, the
Participant acknowledges and agrees that it is necessary for some of the
Participant’s personal identifiable information to be provided to certain
employees of the Company, the third party data processor that administers the
Plan and the Company’s designated third party broker in the United States. These
transfers will be made pursuant to a contract that requires the processor to
provide adequate levels of protection for data privacy and security interests in
accordance with the EU Data Privacy Directive 95/46 EC and the implementing
legislation of the Participant’s home country. By accepting the Award, the
Participant acknowledges having been informed of the processing of the
Participant’s personal identifiable information described in the preceding
paragraph and consents to the Company collecting and transferring to the
Company's Total Rewards Department or Shareholder Services Department, and its


- 4 -

--------------------------------------------------------------------------------





Exhibit 10.1


independent benefit plan administrator and third party broker, the Participant’s
personal data that are necessary to administer the Award and the Plan. The
Participant understands that his or her personal information may be transferred,
processed and stored outside of the Participant’s home country in a country that
may not have the same data protection laws as his or her home country, for the
purposes mentioned in this Award.


This Award, including the Summary of Terms and Conditions and any Award Notice
delivered to the Participant, and any other documents expressly referenced in
this Award contain all of the provisions applicable to the Award and no other
statements, documents or practices may modify, waive or alter such provisions
unless expressly set forth in writing, signed by an authorized officer of the
Company and delivered to the Participant.


The Company has caused this Award to be executed by one of its authorized
officers as of the date of grant.
    


ADIENT PLC




[Placeholder for signature]


Neil E. Marchuk
Executive Vice President - Human Resources






- 5 -